                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AC2T, INC. d/b/a                          :
SPARTAN MOSQUITO                          :
                                          :      CIVIL ACTION
       v.                                 :
                                          :      NO. 19-5946
COLIN PURRINGTON                          :


                                        ORDER

       AND NOW, this 10th day of May 2021, upon consideration of Defendant’s Motion to

Dismiss Count II of the Amended Complaint (ECF No. 16), and all documents submitted in

support thereof and in opposition thereto, it is ORDERED that the Motion is DENIED.

       IT IS SO ORDERED.

                                                 BY THE COURT:


                                                 /s/ R. Barclay Surrick
                                                 R. BARCLAY SURRICK, J.
